Title: To Thomas Jefferson from Thomas Dobson, 20 January 1809
From: Dobson, Thomas
To: Jefferson, Thomas


                  
                     Sir
                     
                     Philadelphia Jany 20. 1809
                  
                  Agreeable to your desire, I have the honour of forwarding to you one of the best copies of the New Testament published in London last year, and the four Succeeding numbers of the Unitarian pieces and tracts published in this city.
                  
                     
                        
                           
                           The price of the New Testament is
                           $5.50
                           
                        
                        
                           
                           and of the four numbers
                           
                              
                                    .50
                           
                           
                        
                        
                           
                           
                           $6 —
                           
                        
                     
                  
                  
                  I have the honour to be with great respect, Sir your obedt Servt.
                  
                     Thomas Dobson
                     
                  
               